 1 McGREGOR W. SCOTT
   United States Attorney
 2 DAVID GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No: 1:20-CR-00040 DAD-BAM

12
                                                         STIPULATION BETWEEN THE UNITED STATES
13                                 Plaintiff,            AND DEFENDANT REGARDING PRODUCTION
                                                         OF PROTECTED INFORMATION AND
14                          v.                           PROTECTIVE ORDER

15   CHRISTOPHER JEORGE MILLICAN,
                                                         Ctrm:           8
16                                 Defendant.
                                                         Hon.            Barbara A. McAuliffe
17

18
19          This case involves charges related to the sexual exploitation of minors. The discovery in this
20 case contains private personal information including names of minors, dates of birth, telephone numbers,

21 residential addresses, and/or images showing facial features of minors.

22          The parties desire to avoid both the necessity of large-scale redactions and the unauthorized
23 disclosure or dissemination of this information to anyone not a party to the court proceedings in this

24 matter, so the parties agree that entry of a protective order would be appropriate and facilitate the

25 expeditious exchange of information about the case.
26

27

28                                                       1
 1          As a result, defendant Christopher Millican, by and through his counsel of record, Richard

 2 Oberto (defense counsel), and the United States of America, by and through Assistant United States

 3 Attorney David Gappa, agree as follows:

 4          1.      This court may enter a protective order under Rule 16(d) of the Federal Rules of Criminal

 5 Procedure, and the court’s general supervisory authority.

 6          2.      The protective order will cover all discovery provided to or made available to defense

 7 counsel as part of discovery in this case.

 8          3.      By signing this stipulation and protective order, defense counsel agrees not to share any

 9 documents that contain protected information with anyone other than defense counsel’s associated

10
     attorneys, designated defense investigator(s), designated defense expert(s), and/or support staff. Defense
11
     counsel may permit the defendant to view unredacted documents in the presence of his attorney(s), defense
12
     investigator(s), and/or support staff. The parties agree that defense counsel, defense investigator(s), and
13
     support staff shall not allow the defendant to copy or record protected information contained in the
14

15 discovery. The parties agree that defense counsel, defense investigator(s), and support staff may provide

16 the defendant with copies of documents, if any, from which protected information has first been redacted.

17          4.      The discovery and information within it may be used only in connection with the
18
     litigation of this case and for no other purpose. The discovery is now and will always remain the
19
     property of the United States of America (the government). Upon final disposition of the case, including
20
     exhaustion of direct and collateral appellate proceedings, defense counsel shall return the discovery to
21

22 the government, or certify in writing that the discovery has been destroyed, unless this court has issued

23 an order that modifies or supersedes this protective order. If any discovery is used to create any defense

24 exhibit(s), the defense exhibits shall be maintained with government exhibits for as long as those are

25 required to be maintained.
26

27

28                                                       2
 1          5.      Defense counsel will store the discovery in a secure place and will use reasonable care to

 2 ensure that it is not disclosed to anyone in violation of this agreement.

 3          6.      Defense counsel shall be responsible for advising the defendant, employees, and other

 4 members of the defense team, and defense witnesses of the contents of this stipulation and order.

 5          7.      In the event that defendant substitutes counsel, undersigned defense counsel agrees to

 6 withhold discovery from new counsel and to return any discovery provided to the government.

 7          8.      The government will make digital evidence (including contraband) available within the

 8 confines of the Homeland Security Investigations office in downtown Fresno, California. The digital
 9 evidence (contraband) shall not be viewed by any other person unless defense counsel is present and the

10 viewing is necessary to prepare for defendant=s defense. Arrangements for reviewing that material can

11 be made through NCIS Special Agent John Doerbaum at 559-998-3377. Neither defense counsel nor any

12 representative of defense counsel will remove any contraband from the custody or control of the law

13 enforcement agency.

14 IT IS SO STIPULATED.

15

16 Date: February 21, 2020                                /s/ Richard K. Oberto
                                                          Richard K. Oberto
17                                                        Attorney for defendant
                                                          Christopher Jeorge Millican
18
19 Date: February 21, 2020                                McGREGOR W. SCOTT
                                                          United States Attorney
20

21                                                        By: /s/ David Gappa
                                                          David Gappa
22                                                        Assistant U.S. Attorney

23                                                   ORDER

24

25 IT IS SO ORDERED.
26
        Dated:     February 24, 2020                         /s/ Barbara       A. McAuliffe       _
27                                                     UNITED STATES MAGISTRATE JUDGE
28                                                       3
